Name: Commission Regulation (EU) NoÃ 113/2011 of 7Ã February 2011 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  communications;  health
 Date Published: nan

 9.2.2011 EN Official Journal of the European Union L 34/37 COMMISSION REGULATION (EU) No 113/2011 of 7 February 2011 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 2011. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A product (so-called video surveillance system for babies) presented in a set put up for retail sale consisting of:  a wireless television camera incorporating a microphone, a video signal transmitter and an antenna; the camera is equipped with an output interface for audio/video;  a wireless colour monitor of the liquid crystal display (LCD) type with a diagonal measurement of the screen of approximately 14 cm (5,6 inches) and an aspect ratio of 4:3, incorporating a loudspeaker, a video signal receiver and an antenna; the monitor is equipped with an input interface for audio/video;  two adaptors; and  an audio/video cable. Signals are transmitted from the camera to the monitor at a frequency of 2,4 GHz within a range of 150 meters. The set is used for monitoring babies from a distance. 8528 72 40 Classification is determined by General Rules 1, 3(b), 3(c) and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8528, 8528 72 and 8528 72 40. The product is a set within the meaning of GIR 3(b), consisting of a camera of heading 8525 and a television reception apparatus of heading 8528, in which the component giving the set its essential character cannot be determined. By application of GIR 3(c), the product is therefore to be classified as a television reception apparatus of CN code 8528 72 40.